223 S.W.3d 187 (2007)
Regina FUGATE, Appellant,
v.
John A. HEIBEL, Respondent.
No. ED 88699.
Missouri Court of Appeals, Eastern District, Division Three.
May 22, 2007.
James N. Guirl, II, St. Louis, MO, for appellant.
David P. Bub, Irene Marusic, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Regina Fugate (Fugate) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Thomas C. Grady presiding. Fugate brought negligence and negligence per se claims against her landlord, John A. Heibel. Heibel filed a Motion for Summary Judgment, which the Circuit Court granted. On appeal, Fugate argues that the Circuit Court erred when it granted Heibel's Motion for Summary Judgment, because: 1) there is a genuine issue of material fact regarding whether Heibel retained control over the premises for the purpose of making repairs; and 2) Heibel committed negligence per se when he violated St. Louis City ordinances regarding smoke detector installation and maintenance, and city inspections.
We have reviewed the briefs of the parties and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b)(5).